DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH HOLE INJECTION ISLANDS BELOW BANK

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The claimed features not show in the drawings include:
The coupling layer
The encapsulation layer
polarizer
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8-10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 8-10 recite “the hole injection portion”, which lacks antecedent basis in each case. The examiner will assume in each case that this term refers to any one of the hole injection portions.
Claim 12 recites “the driving circuit layer”, which lacks antecedent basis.
Claim 14 recites that “both the hole transport layer and the electron transport layer are a common layer.” It is not clear what this means. It would appear that this means that the hole and electron transport layers are one (common) layer, but this does not make sense in light of the specification.
Claim 14 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamauchi, US 2019/0280205.
Claim 1: Yamauchi discloses
providing a substrate (11); 
forming an anode layer (13, [0077]) on the substrate and a hole injection layer (15) on the anode layer, the anode layer comprising a plurality of anode blocks arranged at intervals (FIG. 2), and the hole injection layer comprising a plurality of hole injection portions arranged at intervals, the plurality of hole injection portions disposed on the plurality of anode blocks in a one-to-one correspondence ([0108]); 
forming a pixel definition layer (9) on the hole injection layer, the pixel definition layer provided with a plurality of pixel openings, which expose the plurality of hole injection portions in a one-to-one correspondence (FIG. 2); 
forming an organic light-emitting material layer (7) which is located at least partially in each of the plurality of pixel openings (FIG. 2); 
and forming a cathode layer (10), which covers a side of the organic light-emitting material away from the substrate (FIG. 2).

    PNG
    media_image1.png
    474
    591
    media_image1.png
    Greyscale





Claim 2:
material for the hole injection portion comprises a metal oxide; 
“The hole injection layer 15 is a layer formed using an oxide of Ag (silver), Mo (molybdenum), Cr (chromium), V (vanadium), W (tungsten), Ni (nickel), or Ir (iridium)” [0083].
forming the anode layer on the substrate and the hole injection layer on the anode layer comprises: 
forming an anode material film on the substrate and a metal oxide film on the anode material film (FIG. 3D); 
and etching the anode material film and the metal oxide film simultaneously to obtain the plurality of anode blocks and the plurality of hole injection portions (FIG. 3E, [0108]).
Claim 5: material for the hole injection portion comprises at least one of niobium pentoxide, nickel oxide, titanium oxide, and molybdenum oxide ([0083]).
Claim 7: Yamauchi discloses
a substrate (11); 
an anode layer (13), which is disposed on the substrate and comprises a plurality of anode blocks arranged at intervals; 
a hole injection layer (15), which is disposed on the anode layer and comprises a plurality of hole injection portions arranged at intervals, the plurality of hole injection portions disposed on the plurality of anodes in a one-to-one correspondence (FIG. 2, [0108]); 
a pixel definition layer (9), which is provided with a plurality of pixel openings, the plurality of pixel openings exposing the plurality of hole injection portions in a one-to-one correspondence (FIG. 2); 
an organic light-emitting material layer (7), disposed at least partially in each of the plurality of pixel openings; 
and a cathode layer (10), disposed on the organic light-emitting layer and covering a side of the organic light-emitting material layer away from the substrate (2).
Claim 8: material for the hole injection portion comprises a metal oxide. “The hole injection layer 15 is a layer formed using an oxide of Ag (silver), Mo (molybdenum), Cr (chromium), V (vanadium), W (tungsten), Ni (nickel), or Ir (iridium)” [0083].
Claim 9: material for the hole injection portion comprises at least one of niobium pentoxide, nickel oxide, titanium oxide, and molybdenum oxide ([0083]).
Claim 11: Yamauchi discloses a driving circuit layer (112) disposed between the substrate and the anode layer (FIG. 2).
Claim 13: Yamauchi discloses a hole transport layer (16) and an electron transport layer (18), wherein the hole transport layer is disposed between the hole injection layer and the organic light-emitting material layer, and the electron transport layer is disposed between the organic light-emitting material layer and the cathode layer (FIG. 2).
Claim 17: Yamauchi discloses a display panel (abstract), comprising the display substrate according to claim 7.
Claim 19: Yamauchi discloses a display device ([0014]), comprising the display panel according to claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Shin, US 2019/0334108. Yamauchi does not disclose the method of etching the hole injection layer and the anode. However, the claimed method was known in the art. See Shin at [0108]: “wet etching was conducted using an etchant including phosphoric acid, nitric acid, and/or acetic acid. … the inorganic hole injection layer 321 and the first electrode 310 may be simultaneously etched and thus simplification of a manufacturing process may be promoted.” It would have been obvious to have used these acids as known etchants for etching hole injection layers and anodes in such devices.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nishiyama, US 2013/0126843. Yamauchi does not disclose the method for forming the anode material film and the metal oxide film on the substrate sequentially through a magnetron sputtering process. However, this was known in the art. See Nishiyama at [0104], [0105], and [0118]; note that the hole injection layer is a metal oxide layer ([0005], [0237]). It would have been obvious to use this method as a known method to obtain the claim OLED layers.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi. Yamauchi does not disclose the thickness of the hole injection portion; however, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Park, US 2016/0293885. Yamauchi does not disclose the claimed buffer and barrier layers, but these were known in the art. See e.g. Park, barrier layer BAL between substrate SUB and buffer layer BUL, and buffer layer BUL between barrier layer BAL and driving circuit layer DDL. It would have been obvious to have included such layers for their ordinary purposes: for a moisture barrier and flattening (Park, [0072]-[0073]). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Jang, US 2021/0083019. 
Claim 15: Yamauchi does not disclose the claimed encapsulation and light coupling layers, but these were known in the art. See Jang, light coupling layer 253, disposed on cathode 223, and encapsulation layer 300 disposed on the light coupling layer (FIG. 5). It would have been obvious to have included these layers in Yamauchi in order to improve light extraction and to protect the device.  
Claim 16: the encapsulation layer is a thin film encapsulation layer ([0146]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Kim, US 2018/0006274. Yamauchi does not disclose the claimed polarizer, but this was known in the art. See Kim, which discloses a polarizer (62) covering a side of the display substrate facing away from the substrate. It would have been obvious to have included such a structure in Yamauchi in order to reduce reflectance ([0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897